745 F.2d 1266
Bankr. L. Rep.  P 70,028In re LANDMARK CAPITAL COMPANY, Debtor.NORTH CENTRAL DEVELOPMENT COMPANY, Plaintiff-Appellee,v.LANDMARK CAPITAL COMPANY, Defendant-Appellant.
No. 83-2201.
United States Court of Appeals,Ninth Circuit.
Oct. 24, 1984.

1
Robert J. Rosenberg, Moses & Singer, New York City, for plaintiff-appellee.


2
Charles W. Lowe, Davis & Meyers, Phoenix, Ariz., for defendant-appellant.


3
Before KENNEDY and CANBY, Circuit Judges, and RYAN*, District Judge.

ORDER

4
The judgment of this court entered on September 14, 1984 is withdrawn, 742 F.2d 1166, and the opinion of that date is vacated.  In accordance with the stipulation of the parties filed in this court on September 5, 1984, all claims of appellants against appellees and all claims of appellees against appellants are hereby dismissed with prejudice pursuant to Fed.R.Civ.P. 41 and Fed.R.App.P. 42(b).


5
The appeal is dismissed.  Each party shall bear its own costs and attorneys' fees.



*
 The Honorable Harold Ryan, United States District Judge for the District of Idaho, sitting by designation